DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2021-12-22 has been entered.  The status of the claims is as follows:
Claims 1-15 remain pending in the application.
Claims 1, 6, and 15 are amended.
Applicant’s amendment to the Specification will not be entered, as it still does not provide a sufficiently descriptive title.
Specification
The title of the invention is still not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner provides the following suggestion, as indicated by the object of the invention indicated in Specification Page 3 Lines 11-14:  “Method, Computer, and Computer System, for Efficiently Generating Learning Data for Implementing an Identifier Capable of Yielding an Ultimate Result That Fulfills a User's Demand”.

Response to Arguments
Applicant's arguments with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive. 
Applicant argues, on Remarks Pages 15-17, that the independent claim 1 is “similar to the examples of claims” from the PEG guidance “that were found to not recite a mental process because the processes cannot practically be performed in the human mind”.  However, Applicant presents no details on exactly why their claim is “similar”.  The language of the claims, as recited, contains no limitations that indicate processes that cannot practically be performed in the human mind.  Applicant continues with the argument on Page 17, stating that the claims must be read in light of the Specification, and that their claim is “unlike the claim in Intellectual Ventures”.  Applicant does not provide any reason why their claim is different, merely stating that their invention “has never been a process performed in the human mind or with pen and paper”.  Examiner reiterates that nothing in the claim language precludes the use of the human mind, even when read in light of the Specification.
Applicant argues on Remarks Page 19 that the judicial exception is integrated into a practical application, because “it is well known in the art that machine learning improves computer systems”.  Examiner respectfully points out that the claims are directed to “generating data for use in machine learning”, and “generating data” itself may be done in the human mind.  Thus, machine learning itself has not been claimed.  Examiner agrees that machine learning improves computer systems, and points out that a claim limitation explicitly reciting the actual training of a machine learning model (provided there is proper support in the Specification), is advisable for progress towards overcoming a 101 rejection (see MPEP 2106.04(a)(1)(vii)).  
Applicant, on Remarks Pages 21-22, argues that their claim is “like Amdocs” by “implementing the recited unconventional elements in the claims”.  Examiner respectfully 
Applicant's arguments with respect to rejections under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues on Page 25 that Takehara does not recite the amended matter “as learning data that is utilized in a subsequent model information generation and updating and wherein previous model information is utilized based upon a standard performance not being fulfilled”.  Examiner respectfully disagrees.  As shown in the 103 rejections below, Takehara [0075] discloses using data as “learning data”.  Since this data is being used “as the learning data”, then it is utilized in a subsequent model information generation and updating.  This is what “learning data” is, it is data that is used in subsequent training runs of the model, which generates information (a loss or error), and that error is used to update the model via back propagation.  This also fulfills wherein previous model information is utilized based upon a standard performance not being fulfilled, as training is performed until the error is below a threshold, and thus the previous model information (from the last run) is utilized with each subsequent training run, as long as the error still has not reached the acceptable threshold (“based upon a standard performance not being fulfilled”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis:
In the instant case, Claims 1-5 are directed to a computer, Claims 5-10 are directed to a method, and Claims 11-15 are directed to a computer system.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 Analysis:
Based on the claims being determined to be within one of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  In this case the claims fall within the judicial exception of an abstract idea, specifically, “Mental Processes (processes that can be performed in the human mind, or by a human using a pen and paper)”.
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claims 1, 6, and 11:
“generate learning data for use in machine learning for generating model information”; generating data can be performed by a human with pen and paper and is thus a mental process
“generate, from the analysis input data, first to-be-analyzed output data based on an arbitrary generation condition”; generating output based on input and a condition is something that can be performed by a human with pen and paper, and is thus a mental process
“generate second to-be-analyzed output data from the first to-be-analyzed output data”: generating output based on data is something that can be performed by a human with pen and paper, and is thus a mental process
“analyze the second to-be-analyzed output data”; analyzing can be performed in the human mind, and is thus a mental process
 “generate, as the learning data, data including the analysis input data and the first to-be-analyzed output data in a case where the second to-be-analyzed output data fulfills a user's demand as learning data that is utilized in a subsequent model information generation and updating and wherein previous model information is utilized based upon a standard performance not being fulfilled”; generating data based on other data and a user’s demand, and determining if performance has been fulfilled, are things that can be performed by a human with pen and paper, and is thus a mental process
Step 2A:  Prong 2 analysis:

Step 2B analysis:
Claims 1, 6, and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, additional elements “machine learning”, “model information”, and Claim 11’s “plurality of computers” (Claim 11) amount to generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Furthermore, “obtain analysis input data” amounts to insignificant extra-solution activity (mere data gathering, see MPEP 2106.05(g)(3)).  On an individual basis, none of these limitations amount to significantly more than the judicial exception, as there is no indication that these limitations alone are novel or unconventional.   Claims 1, 6, and 11 are directed to a judicial exception.  
	Dependent claim(s) 2-5, 7-10, and 12-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that 
	Claim 2 recites the same limitations as Claim 1, further reciting obtaining data that does not satisfy the user’s demand.  Determining if a demand is satisfied is still a mental process, and “obtaining” is insignificant extra solution activity (mere data gathering).
	Claim 3 recites the same limitations as Claim 1, further reciting more ways of generating data.  The generating of data, as described, can be done by a human with a pen and paper, and is thus a mental process.
	Claim 4 recites the same limitations as Claim 1, further specifying generating based on an algorithm.  Generating based on an algorithm can be done by a human with pen and paper, and is thus a mental process.
	Claim 5 recites the same limitations as Claim 1, further specifying steps of “generate”, “generate”, “analyze”, and “determine”.  These all can be done in the human mind or by a human with pen and paper, and are thus mental processes.  Also note that even with the recitation of “new model information by executing learning processing” the claim is still directed to a mental process, as a “model” and “learning processing” may themselves be simple processes that can be performed by a human with pen and paper.  Even if they were not simple processes that could be practically be performed with pen and paper, these elements would still amount to generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Examiner suggests, if given the proper support in the Specification, explicitly reciting “training” a machine learning model in the independent claims, as this amounts to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara et. al. (US 2020/0387756 A1; hereinafter “Takehara”) in view of Tensmeyer et. al. (“Document Image Binarization with Fully Convolutional Neural Networks”; hereinafter “Tensmeyer”)
As per Claim 1, Takehara teaches A computer, which is configured to generate learning data for use in machine learning for generating model information to be set to a system that is configured to generate [second output data from first output data, the first output] data being generated by processing input data with use of the model information, the computer including a processor, a storage device to be coupled to the processor, and an interface to be coupled to the processor (Takehara, [0052-0053], discloses a computer with processor and memory: “The controller 54 is an arithmetic device, i.e., a central processing unit (CPU). The controller 54 includes a learning data acquisition unit 60, a learning unit 62, and a learned model transmission controller 64. The learning data acquisition unit 60, the learning unit 62, and the learned model transmission controller 64 perform processes as described later by reading software (program) stored in the storage 52.  The learning data acquisition unit 60 controls the communication unit 50 and acquires the learning data generated by the learning data generation unit 42 from the communication unit 24 of the learning data generation apparatus 10. The learning data acquisition unit 60 stores the acquired learning data in the storage 52.”) *First output data and second output data taught by Tensmeyer below
obtain analysis input data (Takehara, [0031], discloses:  “The object extraction unit 32 extracts an object image P from the images acquired by the image acquisition unit 30.”  Here, the “images acquired by the image acquisition unit 30” are the analysis input data.)
generate, from the analysis input data, first to-be-analyzed output data based on an arbitrary generation condition (Takehara, [0031], discloses:  “The object extraction unit 32 extracts an object image P from the images acquired by the image acquisition unit 30. The object image P is an image that is included in a partial region in a certain image, and is an image to be classified. For example, the object image P is a face image of a person who appears in a certain image. The object extraction unit 32 extracts multiple object images P from a single image. That is, if multiple face images are included in a certain image, the object extraction unit 32 extracts each of the face images as the object image P. Meanwhile, the object images P are not limited to the face images of persons, but may be arbitrary images as long as the object images P are images that are to be classified. Examples of the object images P include animals, plants, buildings, and various devices, such as vehicles.”  Here, Takehara discloses an “arbitrary generation condition”, which is to generate new “object images” from the original image.  The “object images” are the first to-be-analyzed output data.)
generate second to-be-analyzed output data from the first to-be-analyzed output data; (Takehara, [0034], discloses:  “FIG. 2 is a diagram schematically illustrating a concept of classification by the learned model. The classification evaluation unit 36 reads the learned model from the storage 22, and classifies the object image P by using the learned model.”  Here, Takehara discloses generating classification results, which is the second to-be-analyzed output data from the object image P, which is the first to-be-analyzed output data.)
analyze the second to-be-analyzed output data (Takehara, [0035], discloses:  “In the present embodiment, the classification evaluation unit 36 evaluates (analyzes) the object image P based on the learned model, and calculates reliability for each of the candidate labels. The reliability is an index, in this example, a value, that indicates a degree of possibility that the object image P is classified as each of the candidate labels.”  Here, the classification results are analyzed.)
and generate, as the learning data, data including the analysis input data and the first to-be-analyzed output data in a case where the second to-be-analyzed output data fulfills a user's demand as learning data that is utilized in a subsequent model information generation and updating and wherein previous model information is utilized based upon a standard performance not being fulfilled (Takehara, [0075], discloses:  “Furthermore, the classification determination unit 38 uses the object image P and the candidate label with the maximum reliability as the learning data if the maximum reliability is equal to or larger than the first threshold K1 and smaller than a third threshold K3.”  Here, an object image P with its label is chosen as learning data is its reliability is sufficient (larger than K1), but not so reliable that it is useless as learning data (smaller than K3).  Choosing learning data that meets a reliability standard such as this may be interpreted as “fulfilling a user’s demand”.   The learning data includes the first to-be-analyzed output, the object image P, which is extracted from a source image (the “analysis input data”), and thus the learning data may be said to include the analysis input data and the first to-be-analyzed output data.  Figures 3 and 12 illustrate this below:

    PNG
    media_image1.png
    579
    833
    media_image1.png
    Greyscale

).
Since this is being used “as the learning data”, then it is utilized in a subsequent model information generation and updating.  This is what “learning data” is, it is data that is used in subsequent training runs of the model, which generates information (a loss or error), and that error is used to update the model via back propagation.  This also fulfills wherein previous model information is utilized based upon a standard performance not being fulfilled, as training is performed until the error is below a threshold, and thus the previous model information (from the last run) is utilized with each subsequent training run, as long as the error still has not reached the acceptable threshold (“based upon a standard performance not being fulfilled”).
However, Takehara does not teach generate second output data from first output data, the first output data being generated by processing input data with use of the model information.
Tensmeyer teaches generate second output data from first output data, the first output data being generated by processing input data with use of the model information (Tensmeyer, Abstract, discloses:  “Binarization of degraded historical manuscript images is an important pre-processing step for many document processing tasks. We formulate binarization as a pixel classification learning task and apply a novel Fully Convolutional Network (FCN) architecture that operates at multiple image scales, including full resolution.”  Here, Tensmeyer discloses “binarization” which is performed with the use of model information, as FCN is a machine learning model.  As this step is a “pre-processing” step, then the binarized image is “first output data”, which is fed into “document processing tasks” which result in the generation of “second output data”.)
Takehara and Tensmeyer are analogous art because they are both in the field of endeavor of machine learning.


As per Claim 3, the combination of Takehara and Tensmeyer discloses the computer according to claim 1.  Takehara discloses wherein the processor is configured to: generate the first to-be-analyzed output data from element data included in the analysis input data (Takehara, [0031], discloses:  “The object extraction unit 32 extracts an object image P from the images acquired by the image acquisition unit 30. The object image P is an image that is included in a partial region in a certain image, and is an image to be classified. For example, the object image P is a face image of a person who appears in a certain image. The object extraction unit 32 extracts multiple object images P from a single image. That is, if multiple face images are included in a certain image, the object extraction unit 32 extracts each of the face images as the object image P. Meanwhile, the object images P are not limited to the face images of persons, but may be arbitrary images as long as the object images P are images that are to be classified. Examples of the object images P include animals, plants, buildings, and various devices, such as vehicles.”  Here, Takehara discloses generation of “object images” which are the first to-be-analyzed output data, and these objects are extracted from the original image (“analysis input data”), and are thus from element data included in the analysis input data.)
generate, as the learning data, data including the element data and the first to-be-analyzed output data in a case where the second to-be-analyzed output data generated from the first to-be-analyzed output data fulfills the user's demand (Takehara, [0075], discloses:  “Furthermore, the classification determination unit 38 uses the object image P and the candidate label with the maximum reliability as the learning data if the maximum reliability is equal to or larger than the first threshold K1 and smaller than a third threshold K3.”  Here, an object image P with its label is chosen as learning data is its reliability is sufficient (larger than K1), but not so reliable that it is useless as learning data (smaller than K3).  Choosing learning data that meets a reliability standard such as this may be interpreted as “fulfilling a user’s demand”.   The learning data includes the first to-be-analyzed output, the object image P, which is extracted from a source image (the “analysis input data”), wherein the extracted object is element data from the analysis input data, and thus the learning data may be said to include the element data and the first to-be-analyzed output data.)

As per Claim 4, the combination of Takehara and Tensmeyer discloses the computer according to claim 1.  The combination of Takehara and Tensmeyer discloses wherein the processor is configured to generate the first to-be-analyzed output data based on an algorithm different from an algorithm that is defined by the model information.  (Takehara, [0031], discloses image segmentation:  “The object extraction unit 32 extracts an object image P from the images acquired by the image acquisition unit 30”.  This is different from the classification model described by Takehara [0034].  This is also different from the binarization model disclosed by Tensmeyer, Abstract).

As per Claim 6, Claim 6 is a method claim corresponding to computer claim 1.  Claim 6 is rejected for the same reasons as claim 1.

As per Claim 8, Claim 8 is a method claim corresponding to computer claim 3.  Claim 8 is rejected for the same reasons as claim 3.

As per Claim 9, Claim 9 is a method claim corresponding to computer claim 4.  Claim 9 is rejected for the same reasons as claim 4.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takehara and Tensmeyer in view of Kurita et. al. (US 2019/0197356 A1; hereinafter “Kurita”)
As per Claim 2, the combination of Takehara and Tensmeyer teaches the computer according to claim 1.  Tensmeyer teaches generate second output data from first output data, the first output data being generated by processing input data with use of the model information (Tensmeyer, Abstract, discloses:  “Binarization of degraded historical manuscript images is an important pre-processing step for many document processing tasks. We formulate binarization as a pixel classification learning task and apply a novel Fully Convolutional Network (FCN) architecture that operates at multiple image scales, including full resolution.”  Here, Tensmeyer discloses “binarization” which is performed with the use of model information, as FCN is a machine learning model.  As this step is a “pre-processing” step, then the binarized image is “first output data”, which is fed into “document processing tasks” which result in the generation of “second output data”.)
 However, Tensmeyer does not teach wherein the processor is configured to obtain, as the analysis input data, the input data from which the first output data used to generate the second output data that is output from the system and that does not satisfy the user's demand is generated.
Kurita teaches wherein the processor is configured to obtain, as the analysis input data, the input data from which [the first output data used to generate the second] output data that is output from the system and that does not satisfy the user's demand is generated.  (Recall above Tensmeyer discloses first and second output data.  Kurita, similarly to Takehara, teaches generating learning data from existing learning data.  Kurita, [0056], discloses:  “In this way, if an input indicating that the result determined by the determination unit is not correct has been received, new learning data is generated by associating information in which the determination result is corrected with at least one of the image and a composite image generated based on the image, and as a result, images that include a feature with respect to which an identification device could not output a desirable identification result can be accumulated as learning data”.  Here, Kurita discloses using image data to generate learning data, and this is performed when the “determination unit is not correct”.  Thus, Kurita generates analysis input data for use as “learning data”, wherein the analysis input data is “images that include a feature with respect to which an identification device could not output a desirable identification result”, and “not correct” may be interpreted as meaning the user’s demand was not satisfied.)
 Takehara and Kurita are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious before the effective filing date of the claimed invention to combine the learning data generation of Takehara with the learning data generation based on images that resulted in incorrect results of Kurita.  The combination would result in focusing training on areas that need improvement, and one would be motivated to do so in order to improve efficiency and accuracy (Kurita, [0056]: “Accordingly, an identification device can be trained using images that the identification device is not good at recognizing, and as a result, the amount of calculation and the calculation time until the result is output can be reduced. Also, the identification accuracy of an identification device can be improved, and the identification accuracy can be continuously improved.”)

As per Claim 7, Claim 7 is a method claim corresponding to computer claim 2.  Claim 7 is rejected for the same reasons as claim 2.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takehara and Tensmeyer in view of Griffin et. al. (US 2019/0318198 A1; hereinafter “Griffin”)
As per Claim 5, the combination of Takehara and Tensmeyer teaches the computer according to claim 1.  Takehara teaches wherein the storage device is configured to store evaluation input data (Takehara, [0030], discloses: “The image acquisition unit 30 controls the imager 20 and causes the imager 20 to capture images. The image acquisition unit 30 acquires the images captured by the imager 20. The image acquisition unit 30 stores the acquired images in the storage 22.”  Here, Takehara discloses storing images in a storage device, and the images are evaluation input data, as these are what are input into the model to evaluate for classification).
and wherein the processor is configured to: generate new model information by executing learning processing that uses the learning data (Takehara, [0054], discloses:  “The learning unit 62 updates the learned model by learning. The learning unit 62 reads the learned model and the learned learning data that are stored in advance in the storage 52, and reads new learning data that is acquired by the learning data acquisition unit 60. The learning unit 62 updates the learned model by causing the learned model to learn the learned learning data and the new learning data as supervised data.”  Here, Takehara discloses generating new model information, as “causing the learned model to learn” results in updating the parameters of the model.  This is using the learning data, as it states “learn the learned learning data”).
However, Takehara does not explicitly teach generate the second output data from the first output data that is generated by processing the evaluation input data with use of the new model information;
Tensmeyer teaches generate second output data from first output data (Tensmeyer, Abstract, discloses:  “Binarization of degraded historical manuscript images is an important pre-processing step for many document processing tasks. We formulate binarization as a pixel classification learning task and apply a novel Fully Convolutional Network (FCN) architecture that operates at multiple image scales, including full resolution.”  Here, Tensmeyer discloses “binarization” which is performed with the use of model information, as FCN is a machine learning model.  As this step is a “pre-processing” step, then the binarized image is “first output data”, which is fed into “document processing tasks” which result in the generation of “second output data”.)
However, the combination of Takehara and Tensmeyer thus far fails to explicitly teach generate the second output data from the first output data that is generated by processing the evaluation input data with use of the new model information; analyze the second output data to calculate an index for evaluating quality of the new model information; and determine whether the new model information is to be saved based on the index.
Griffin teaches generate the [second output data from the first] output data that is generated by processing the evaluation input data with use of the new model information (Recall above that Tensmeyer teaches second output data from the first output data.   Griffin, Para [0034], discloses:  “The example below shows an example embodiment for how an ASR audio sample ID 12345, which has been marked outside the acceptable decision threshold, is written out from a virtual assistant, validated by a crowdsourced vendor and returned as verified data (e.g., new gold (ground source truth) data) to be used in an improved trained model. Once the gold data is returned, and after enough data volume is achieved, the model is retrained, tested, and compared to the previous model for accuracy. If the new model is more accurate, the new model is deployed to the service is question. In this case, the user said “join my meeting”, but the ASR incorrectly transcribed “join my greeting,” resulting in media data with an uncertainty below the threshold defined in the system. This is therefore sent for crowdsourced validation, which validated the correct transcription of “join my meeting.” Here, Griffin discloses that the model is “tested”, which requires the use of test data, and this test data comprises “evaluation input data”, which is run through the model to generate output data.  This is using “new model information” as the model has been “retrained” before testing.)
analyze the [second] output data to calculate an index for evaluating quality of the new model information (Recall above that Tensmeyer discloses second output data.  Griffin, Para [0034] shown above, discloses that the new model is “compared to the previous model for accuracy”, and “if the new model is accurate…”.  Thus, this implies that some value, or index, is calculated, allowing one to compare the accuracy of the previous and new models.)
and determine whether the new model information is to be saved based on the index. (Griffin, Para [0034] shown above, discloses “If the new model is more accurate, the new model is deployed to the service is question”.  Here, if the index, which is an accuracy measure, is higher than the previous model, then the new model is “deployed to the service in question”, which means the new model is saved on the machine hosting that service.)
Takehara and Griffin are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious before the effective filing date of the claimed invention to combine the learning data generation of Takehara with the accuracy evaluation of Griffin.  One would be motivated to do so in order to ensure that one achieves greater accuracy, and does not regress with the new training data (Griffin, [0034]: “If the new model is more accurate, the new model is deployed to the service is question.”)

As per Claim 10, Claim 10 is a method claim corresponding to computer claim 5.  Claim 10 is rejected for the same reasons as claim 5.

Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takehara and Tensmeyer in view of Toshihiko et. al. (JP 2012/022558 A; hereinafter “Toshihiko”)
As per Claim 11, Claim 11 is a system claim corresponding to computer claim 1 and method claim 6.  The difference is that the steps of the method of claim 6, which are performed by the computer of claim 1, are instead distributed among a plurality of computers.  The combination of Takehara and Tensmeyer teaches the computer claim 1 and method claim 6.  However, the combination of Takehara and Tensmeyer does not teach that the recited steps are distributed among a plurality of computers including a first computer and a second computer.
Toshihiko teaches machine learning steps being distributed among a plurality of computers including a first computer and a second computer. (Toshihiko, in Section “First Embodiment”, discloses:  “FIG. 2 is a block diagram of the distributed computer system of the present invention. As shown in FIG. 2, a computer used in the present invention is connected to one master computer 600 and one or more worker computers 610-1 to 610-4 via a network (LAN) 630.  The master computer 600 and the worker computer 610 are each composed of the computer 500 shown in FIG. A master computer (hereinafter referred to as a master) 600 executes a distributed calculation control unit 260 described later. Worker computers (hereinafter, workers) 610-1 to 610-4 execute a data application unit 210 or a model update unit 240 described later.”  Here, Toshihiko discloses performing machine learning (as indicated by “model update”) using a first computer (“master computer”) and a second computer (“worker computer”)).
Takehara and Toshihiko are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious before the effective filing date of the claimed invention to combine the learning data generation of Takehara with the distributed processing of Toshihiko.  One would be motivated to do so in order to achieve greater speed and efficiency (Toshihiko, Background: “When processing a large amount of data, a method of speeding up the processing using a plurality of computers is employed”).

As per Claim 13, Claim 13 is a system claim corresponding to computer claim 3 and method claim 8.  The difference is that the steps of the method of claim 8, which are performed by the computer of claim 3, are instead distributed among a plurality of computers.  The combination of Takehara and Tensmeyer teaches the computer claim 1 and method claim 6.  However, the combination of Takehara and Tensmeyer does not teach that the recited steps are distributed among a plurality of computers including a first computer and a second computer.
Toshihiko teaches machine learning steps being distributed among a plurality of computers including a first computer and a second computer. (Toshihiko, in Section “First Embodiment”, discloses:  “FIG. 2 is a block diagram of the distributed computer system of the present invention. As shown in FIG. 2, a computer used in the present invention is connected to one master computer 600 and one or more worker computers 610-1 to 610-4 via a network (LAN) 630.  The master computer 600 and the worker computer 610 are each composed of the computer 500 shown in FIG. A master computer (hereinafter referred to as a master) 600 executes a distributed calculation control unit 260 described later. Worker computers (hereinafter, workers) 610-1 to 610-4 execute a data application unit 210 or a model update unit 240 described later.”  Here, Toshihiko discloses performing machine learning (as indicated by “model update”) using a first computer (“master computer”) and a second computer (“worker computer”)).

As per Claim 14, Claim 14 is a system claim corresponding to computer claim 4 and method claim 9.  The difference is that the steps of the method of claim 9, which are performed by the computer of claim 4, are instead distributed among a plurality of computers.  The combination of Takehara and Tensmeyer teaches the computer claim 4 and method claim 9.  However, the combination of Takehara and Tensmeyer does not teach that the recited steps are distributed among a plurality of computers including a first computer and a second computer.
Toshihiko teaches machine learning steps being distributed among a plurality of computers including a first computer and a second computer. (Toshihiko, in Section “First Embodiment”, discloses:  “FIG. 2 is a block diagram of the distributed computer system of the present invention. As shown in FIG. 2, a computer used in the present invention is connected to one master computer 600 and one or more worker computers 610-1 to 610-4 via a network (LAN) 630.  The master computer 600 and the worker computer 610 are each composed of the computer 500 shown in FIG. A master computer (hereinafter referred to as a master) 600 executes a distributed calculation control unit 260 described later. Worker computers (hereinafter, workers) 610-1 to 610-4 execute a data application unit 210 or a model update unit 240 described later.”  Here, Toshihiko discloses performing machine learning (as indicated by “model update”) using a first computer (“master computer”) and a second computer (“worker computer”)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takehara, Tensmeyer, and Kurita in view of Toshihiko et. al. (JP 2012/022558 A; hereinafter “Toshihiko”)
As per Claim 12, Claim 12 is a system claim corresponding to computer claim 2 and method claim 7.  The difference is that the steps of the method of claim 7, which are performed by the computer of claim 2, are instead distributed among a plurality of computers.  The combination of Takehara, Tensmeyer, and Kurita teaches the computer claim 2 and method claim 7.  However, the combination of Takehara, Tensmeyer, and Kurita does not teach that the recited steps are distributed among a plurality of computers including a first computer and a second computer.
Toshihiko teaches machine learning steps being distributed among a plurality of computers including a first computer and a second computer. (Toshihiko, in Section “First Embodiment”, discloses:  “FIG. 2 is a block diagram of the distributed computer system of the present invention. As shown in FIG. 2, a computer used in the present invention is connected to one master computer 600 and one or more worker computers 610-1 to 610-4 via a network (LAN) 630.  The master computer 600 and the worker computer 610 are each composed of the computer 500 shown in FIG. A master computer (hereinafter referred to as a master) 600 executes a distributed calculation control unit 260 described later. Worker computers (hereinafter, workers) 610-1 to 610-4 execute a data application unit 210 or a model update unit 240 described later.”  Here, Toshihiko discloses performing machine learning (as indicated by “model update”) using a first computer (“master computer”) and a second computer (“worker computer”)).
Takehara and Toshihiko are analogous art because they are both in the field of endeavor of machine learning.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takehara, Tensmeyer, and Griffin in view of Toshihiko et. al. (JP 2012/022558 A; hereinafter “Toshihiko”)
As per Claim 15, Claim 15 is a system claim corresponding to computer claim 5 and method claim 10.  The difference is that the steps of the method of claim 10, which are performed by the computer of claim 5, are instead distributed among a plurality of computers.  The combination of Takehara, Tensmeyer, and Griffin teaches the computer claim 5 and method claim 10.  However, the combination of Takehara, Tensmeyer, and Griffin does not teach that the recited steps are distributed among a plurality of computers including a first computer and a second computer.
Toshihiko teaches machine learning steps being distributed among a plurality of computers including a first computer and a second computer. (Toshihiko, in Section “First Embodiment”, discloses:  “FIG. 2 is a block diagram of the distributed computer system of the present invention. As shown in FIG. 2, a computer used in the present invention is connected to one master computer 600 and one or more worker computers 610-1 to 610-4 via a network (LAN) 630.  The master computer 600 and the worker computer 610 are each composed of the computer 500 shown in FIG. A master computer (hereinafter referred to as a master) 600 executes a distributed calculation control unit 260 described later. Worker computers (hereinafter, workers) 610-1 to 610-4 execute a data application unit 210 or a model update unit 240 described later.”  Here, Toshihiko discloses performing machine learning (as indicated by “model update”) using a first computer (“master computer”) and a second computer (“worker computer”)).
Takehara and Toshihiko are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious before the effective filing date of the claimed invention to combine the learning data generation of Takehara with the distributed processing of Toshihiko.  One would be motivated to do so in order to achieve greater speed and efficiency (Toshihiko, Background: “When processing a large amount of data, a method of speeding up the processing using a plurality of computers is employed”).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126    
                                                                                                                                                                                                    /NICHOLAS KLICOS/Primary Examiner, Art Unit 2145